Title: To John Adams from John Trumbull, 30 March 1790
From: Trumbull, John
To: Adams, John



Dear Sir
Hartford March 30th 1790

You may easily conceive how much I was pleased, & flattered by your very friendly & confidential letter of the 6th instant.
At the beginning of the war, he who could advance principles the most agreable to popular pride, and the most destructive to all energetic government, was the best Whig & the greatest Patriot.  Many of these, who rose into high rank at that time, were not superior as Politicians to the Levellers & King Jesus—men in the times of Cromwell. As we have improved in the science of Government, they have lost their popularity. You have names several of them in your letter, not one of whom has escaped the lash of our political Satirists, & lost his influence with the intelligent part of the community by adherence to his original principles of Democracy.
I agree that the strongest Envy against You lies in the Breasts of the two Men you mentioned, who could not bear your elevation above them—Each of them probably flattered his own vanity with an expectation of the Rank of V.P.—Hancock particularly, after his grand manoeuvre of limping forth,
“With all his imperfections on his heels,” to propose nonsensical amendments to the Convention of Massachusetts, supposed himself almost sure of the appointment—not knowing that the whole affair was planned & conducted as a political measure by men of more discernment than himself. These two Gentlemen have undoubtedly exerted all their influence to render You unpopular, & to some of their dependents, I am told You are indebted for an attack in metre, intended for a Satire, published some time since at the Southward—But their influence is so diminished, that they have been wholly unsuccessful in the New England States, beyond the circle of their immediate connections.
The real opposition is more to your principles than your Person—& this prevails most in the Southern States.  The People in the Southern States are half an age behind us in the knowlege of Policy & the true principles of Government. Aristocratical in their habits & feelings, they are absurdly advocates for a pure Democracy.  They must certainly in time become more enlightened, and I hope, especially that the Antient Dominion may improve as She grows older.
The clamour about your Birth, as it has no foundation, has never made any impression in New England—but You are a Witness how frequently it has been echoed in the Southern Papers.
I believe You may thank New England for the penurious grant of your Salary—But I have no reason to believe that any personal insult was intended. High Salaries are always a subject of popular clamour in New England—The Votes of our Senators & Delegates on that question were calculated on motives of Self interest, to preserve their own popularity. And after all the uneasiness on account of the high Salaries & wages granted at the last session was very general among us, and the clamour exceedingly loud, till it was quashed at once by the President’s tour through New England, & absorbed in the bombastic enthusiasm of our public addresses.  I doubt with You, whether any Man but Washington could at present support the Constitution—But were he dead, I am sure none who has been thought of as your Rival, could support it while You were living & neglected.  Jefferson is little known at the Northward, & it would be impossible to persuade our Great Men in New England that he is greater or wiser than themselves. We have an high opinion of Maddison’s abilities, tho’ it has lately been lessened by his advocating an impossible scheme of discrimation among the public Creditors.  To suppose he did not perceive this impossibility would detract from our esteem of his talents—If he did perceive it, we can only ascribe his conduct to the desire of increasing his popularity in his own State, or to motives of envy against the Secretary—But we have never thought of him for V.P.—Mr. Jay is the only Man, who possesses in any considerable degree the general confidence of the Northern States, or is talked of among us as qualified for that Office—But no Party could be formed against You in his favour among us.
There is no uneasiness to the danger or even to the unpopularity of the Government from your continuance in Office, but there would arise the greatest confusion from your resignation, which for that reason I am sure you cannot seriously think of.
April 17 1790
Thus far I had written when I had the honour to receive Yours of the 2nd instant and having been obliged to attend a fortnight’s session of our Court, & severely handled at the same time by a second turn of the Influenza, which is now universal in Hartford, I have had no leisure for an earlier answer.
My Mother was Grandaughter to the Revd. Solomon Stoddard of Northhampton, Brother to the Col. Stoddard You mention.  That family seem not to have preserved their former importance; nor to equal in present respectability my Paternal connections, who first rose to public consequence within about forty Years. I believe there was some inaccuracy in the expressions I used relative to the affair of the Treaty of Peace. You ask me if I know the History of that negociation—I can only inform You how it has been stated by Report.  That the negociations were ready to be opened before your arrival at Paris from the Hague—That the French Court were opposed to every measure, which could tend to the strength, or aggrandizement of the States, & wished to hold us dependent on themselves—That Franklyn was disposed to give way to their demands—& that Mr. Jay was under the greatest embarrassment—That on your arrival the scene changed— That You ventured on a separate negociation with the English Ambassador, & procured Terms, which the French Court were obliged to ratify much against their wills—That the whole merit of this negociation must be ascribed to Yourself & Mr. Jay—That notwithstanding your success some Members in Congress clamoured that You had gone beyond, or contrary to, your Instructions, taken too bold a step, risqued the displeasure of the French Court, &c.—
I fancy by your hints the general outlines of this story are not far out of the way.  I hope You will complete the history of your foreign negotiations, which must throw the greatest light on the Account of the American Revolution. The King of Prussia, by your extract seems perfectly acquainted with the character of French Politics—& perhaps of the Politics of all Courts, who have any—
The Ballance, as adjusted by Congress, between the Legislative & Executive Powers cannot be given up without eventual ruin to the Government. Without the power of Removal, the President is in fact a Cypher—Washington perhaps during his Day might support himself by his personal influence—But a future President must preserve his importance, only by courting the Legislature, & caballing in the Senate or house of Representatives.
As to the advantages to be derived from some appearance of Splendor in the American Court, it is undoubtedly true, that a Medium must be observed—A parsimonious economy, & democratic plainness is as much to be avoided, as the affectation of pageantry & magnificence.  Perhaps we have begun rather below the true medium; but should the Government be supported for a few years, & increase in credit & resources, a sufficient degree of pomp and splendor would naturally be introduced.  I conceive there is little danger on this point, & would only observe that it is often better policy to reduce things silently & gradually to their proper situation especially when they tend towards it by their natural bias, than to give any alarm to the prejudices of mankind by telling them openly what measures may be eventually necessary. To give an instance by way of explanation—Had your real Sentiments, principles & designs relative to the contest with Great Britain in the year 1774, been known throughout America, they would at that period have occasioned an universal alarm.  When I returned to Connecticut in that year, it might have been naturally expected, that I should endeavour to show my own consequence by retailing the doctrines & opinions I had learned in your political school.  But I perceived at once that the world were not ripe for the subject & I durst not lisp a syllable about War or Independence, though I knew Your had not the least expectation of a favorable issue of the Contest on any other terms.*Mid pg 7  When Questioned a thousand times on the subject, I was obliged to return evasive answers, and make my acquaintance believe that the Patriots in Boston had entire faith and credit in the efficacy of Petitions and Non-importation agreements.  That Mankind are easily imposed on by show and appearance is undoubtedly true, and it may be necessary to government to take advantage of that weakness. But it may not be politic to tell the People that they ought to be imposed upon, and that we assume that appearance for the purpose of Imposition.  A Conjurer or Juggler must not explain how he performs his tricks.  And to his art, the science of politics is often too nearly allied.  The Remarks of Rousseau undoubtedly have force. But would not an advocate for Democracy observe that by his own stating, his language of signs, and his splendor of robes &c have been employed in all ages as the supports of despotism, and that he is peculiarly unfortunate in his modern examples of the Pope and the Doge of Venice.
I can witness from my own knowlege of the history of your life, that You have not done yourself more than Justice in the account of your exertions, services and sufferings in the public cause.  Nor do I believe those services so much forgotten or disregarded as You seem to suppose.  That no strong enthusiasm has prevailed in your favor is easily accounted for. An able Negotiator may do infinitely more service to his country, than a General, who fights one successful battle but he will not be equally the object of the enthusiasm of momentary praise.  To raise the enthusiasm of the People, our services must not only be useful, but brilliant – nay ‘tis sufficient if they are brilliant, whether importantly useful or not.  As a Writer, You never flattered the passions, or adopted the false opinions of the multitude, but have exerted your pen to oppose both.  Such a writer as Payne, scribbling to the passions and feelings of the moment, will for that moment be much more applauded, but must content himself with a temporary and decaying reputation.  His Common Sense cannot now be read without contempt and disgust.  He who serves the public honestly and faithfully must often serve them against their wills.  He must often oppose them, because they will often be wrong. And he must expect the attacks of Envy and at times a general combination to depreciate his merit.  From this Washington has not been exempt. A Party both in Congress and the Army at one period almost succeeded in an attempt to deprive him of his Commission, on the pretence of his deficiency in military skill.  In the choice of V.P. You had certainly no rival. All that could be done by your enemies was to deprive you of a number of votes.  Many of your Friends were duped on that occasion. I will inform You how it was managed in Connecticut.  On the day before the Election, Col. Webb came on express to Hartford, sent as he said by Col. Hamilton &c, who he assured us had made an exact calculation on the subject, and found that New Jersey were to throw away three Votes, I think, and Connecticut two, and all would be well.  I exclaimed against the measure, and insisted that it was all a deception, but what could my single opinion avail against an express, armed with intelligence and calculations.  So our Electors threw away two votes, where they were sure they would do no harm.
By the way is our Secretary H. a great Politician, or only a theoretical genius.  He has great abilities be sure. But I doubt his knowlege of mankind.  I have never spoken by sentiments on his report, but I really fear some parts of his plan are too complicated.  And perhaps at this period impolitic as well as impracticable.
I am exceedingly anxious for the present situation of the Public.  Many things are indeed wrong and I believe we must suffer many more evils, before our eyes will be opened to apply the proper remedy.  Yet if matters should not be precipitated, all will at last come right.  This is no time to desert the public.  Your exertions were never more wanted.  I shall be happy in knowing your opinions on the subjects You mention.  I never had any other Master in Politics but Yourself, and am too old to begin in a new school.
I have the honor to be with the greatest Respect Your most Obedt. Servt.

John Trumbull